TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 15, 2014



                                     NO. 03-13-00808-CV


                                  Joseph Barrera, Appellant

                                                v.

       Brad Livingston, Rick Thaler, Paul Simon, Fernator Smith, Stephen Henson,
              Anthony Houston, Susan Rivas, and Robert Beard, Appellees




        APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on October 1, 2013. Having

reviewed the record, the Court holds that Joseph Barrera has not prosecuted his appeal and did

not comply with a notice from the clerk of this court. The appeal is thus subject to dismissal.

Therefore, the Court dismisses the appeal for want of prosecution. Because Barrera is indigent

and unable to pay costs, no adjudication of costs is made.